PER CURIAM.
Appellants assert that the trial court abused its discretion in refusing to set aside a judgment rendered against them by 'default. A fact issue was. presented to> the trial court.
After a careful review of the showing, of the parties and the argument of counsel, it has become apparent to> us. that the trial court ¡believed the respondent and her,attorneys, and disbelieved the appellants. We are unable to say that, in so believing the. showing of the respondént, the trial court abused its discretion.
The order of the trial court is affirmed;
All the Judges concur.